Citation Nr: 1412678	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-32 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to additional compensation for the Veteran's dependent spouse prior to October [redacted], 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2009 administration decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records pertinent to the claim on appeal.


FINDINGS OF FACT

1. The Veteran was awarded disability compensation at a 30 percent rate effective from January 16, 1969.

2.  The Veteran and his first wife divorced in February [redacted], 2001; he remarried in December 2001, but did not submit a claim for dependency compensation until May 27, 2004.

3.  In an April 2005 administrative decision, the RO denied the Veteran's request for dependency for his second wife because he did not submit a copy of his divorce decree from his first marriage.

4. A statement stamped as received by VA on February 28, 2001, reflects that the Veteran advised VA that he was divorced and that he included a copy of his divorce decree.

5.  The Veteran's second wife died on October [redacted], 2004.




CONCLUSION OF LAW

The criteria for payment of an additional compensation for a dependent spouse, effective June 1, 2004, but no earlier, through October [redacted], 2004, have been met.  38 U.S.C.A. §§ 1115, 5101, 5107, 5109A, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.31, 3.105(a), 3.151, 3.114, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2013).

In this case, the Veteran is essentially arguing for reversal of an April 2005 administrative decision denying dependency benefits on the basis of clear and unmistakable error (CUE). A motion for reversal or revision of a prior RO decision due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and § 5103A; and, consequently, the notice and development provisions of the statutes and regulations do not apply in CUE adjudications. Livesay v. Principi, 15 Vet. App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).

To any extent the VCAA is applicable, the duty owed to the Veteran has been met.  Here, the Veteran was notified of the reason for denial of his claim, and was provided an opportunity to respond.   In addition, he is aware that he could submit evidence of service and did submit his evidence.


II.  Analysis

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, is entitled to additional compensation for his or her dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A).

Payment for additional compensation for a dependent is effective the latest of the following dates: (1) the date of claim.  This term means the following, listed in their order of applicability: (i) the date of Veteran's marriage, or birth of his or her child, or adoption of a child, if evidence of the event is received within one year of  the 
event; otherwise, (ii) the date notice is received of the dependent's existence, if evidence is received within one year of VA request; (2)  date dependency arises; (3) 
effective date of the qualifying disability rating provided evidence is received within one year of notification of such rating action.  38 C.F.R. § 3.401(b).   

The record reflects that the Veteran has been in receipt of a 30 percent disability rating since January 16, 1969.  

He married his first wife in November 1994 and submitted a VA Form 21-686c, Declaration of Status of Dependents, in August 1995.  

The Veteran submitted another VA Form 21-686c, stamped as received on May 24, 2004, indicating that he had remarried in December 2001.   

In an October 2004 notification letter, the Veteran was informed that, in order to receive additional compensation for his spouse, he needed to submit a copy of his divorce decree from his first marriage.

Given that the Veteran did not respond, the RO in Boston, Massachusetts, denied the claim for dependence compensation for his spouse in an April 2005 administrative decision.

RO decisions for which a timely notice of disagreement is not filed become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

In Fugo v. Brown, 6 Vet.App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43. The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Id.

The Court further indicated that in order to raise a valid motion of CUE, a veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.

The Court stated that there is a presumption of validity to otherwise final decisions, and that, where such decisions are collaterally attacked, and motion of CUE is undoubtedly a collateral attack, the presumption is even stronger. Id.

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:

(1) '[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,'

(2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet.App. 310, 313-14   (1992) (en banc)).

The Veteran did not appeal the April 2005 administrative decision denying dependency allowance for his second wife, or submit evidence within year of the claim.  Therefore, the Board finds that the April 2005 administrative decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103. 

In a December 2008 statement, the Veteran reported that he divorced in 2001 and provided the divorce decree to VA to remove her from his award.  He indicated remarried in December 2001, but that his wife has passed away on October [redacted], 2004.  He accordingly asked for dependency benefits for the period of his marriage from December 2001 to October 2004.

The Veteran also submitted a copy of a statement, dated in February 2001, and stamped as received by the VA Regional Office in Boston that same day, indicating that he wished to advise VA of a change in his dependency status, as he was now divorced from his spouse.  He noted that he enclosed the divorce decree.  However, the copy of the divorce decree does contain a date stamp from the VA Regional Office.

In his May 2009 notice of disagreement, the Veteran stated that he went into the VA Regional Office in Boston in February 2001 with a copy of the divorce decree and presented it to the clerk along with a 21-4138, which he indicated were stamped as received.  He noted that his wife was removed from his award the next month.  

He also stated that in 2004, when he was asked to submit a copy of his divorce decree, he was dealing with the stress of caring for his sick wife and the death of his brother.  He indicated that he did not remembered receiving requests to give another copy of the divorce decree.  

The Board notes that there is a presumption of regularity under which it is assumed that government officials have properly discharged their official duties.  United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (VA need only mail notice to the last address of record for the presumption to attach).   

The presumption of regularity in the administrative process may be rebutted only by clear evidence to the contrary.  Schoolman v. West, 12 Vet. App. 307 (1999).  

In this case, the Veteran has submitted a form indicating that the RO was notified of his divorce in February 2001 along with a copy of the divorce decree, stamped as received by the VA Regional Office in February 2001. It is therefore presumed that VA was notified of the divorce in February 2001, even though the original document is not of record.

Therefore, the Board finds that there was clear and unmistakable error in the April 2005 administrative decision denying the Veteran's claim for dependency on the basis of failure to notify VA regarding the previous divorce, given that the correct facts, as they were known at the time, were not before the adjudicator.  Accordingly, the Veteran is entitled to dependency benefits for his second wife following his remarriage.

However, the Veteran did not submit a claim for dependency for his second wife until May 27, 2004, more than 1 year following his marriage.  Thus, while the Veteran remarried in December 2001, the effective date for the payment of the additional compensation for his dependent is June 1, 2004, the first day of the month following receipt of the Veteran's claim.  He is entitled to benefits through the death of his second wife on October [redacted], 2004.  See  38 C.F.R. § 3.401(b).   

For all the foregoing reasons, the Board finds that entitlement to dependency benefits for the Veteran's spouse from the period from June 1, 2004, but no earlier, through October [redacted], 2004 is warranted.



ORDER

Entitlement to additional compensation for a dependent spouse, effective June 1, 2004, but no earlier, through October [redacted], 2004, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


